UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 TRAVELERS CASUALTY AND SURETY COMPANY, :
                                         :
                          Plaintiff,     :        15cv4212 (DLC)
                -v-                      :
                                         :             ORDER
 JEFFREY AVO UVEZIAN,                    :
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     A Stipulation and Order of Settlement was entered in this

case on February 17, 2016.     On February 25, 2020, plaintiff’s

counsel filed an affidavit seeking a judgment to enforce the

settlement.   On February 28, plaintiff’s counsel was ordered to

serve the February 25 filings on the defendant and defendant’s

counsel, and the defendant was ordered to respond by March 27.

The defendant has not so responded.     Accordingly, it is hereby

     ORDERED that the plaintiff shall serve this Order on the

defendant and defendant’s counsel on or before April 2, 2020.

     IT IS FURTHER ORDERED that plaintiff’s counsel shall file

by April 3 proof of service that this Order and the February 28

Order were served on the defendant and defendant’s counsel.

     IT IS FURTHER ORDERED that a hearing will be held at 2:00

p.m. on April 24.   Due to the ongoing outbreak of COVID-19, the

hearing will be held telephonically.    The parties shall use the

following dial-in credentials to appear at the hearing:
    Dial-in:       888-363-4749

    Access code:   4324948

Failure of the defendant to appear will result in entry of a

default or a default judgment.

    IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.



Dated:   New York, New York
         March 31, 2020

                              __________________________________
                                        DENISE COTE
                                United States District Judge




                                 2
